
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15


Description of Compensation and Benefits for UAL Corporation Directors

        Cash Compensation of Non-employee Directors.    Effective upon the
Company's emergence from bankruptcy, non-employee directors receive a $20,000
annual retainer, $1,000 per meeting attended, and $5,000 per year for chairing
certain Board committees; provided, however, that each of the Chairs of the
Audit Committee and the Lead Director receive $10,000 per year.

        Flight Benefits for Directors.    Generally, directors, their spouses
and their dependent children are entitled to complimentary positive space travel
on United Airlines and United Express for pleasure or UAL business travel, and
will be reimbursed annually for the income tax liability incurred in using this
privilege.

        Complimentary Cargo Carriage Policy for Directors.    After one year of
service on the Board or, for employee directors, at least one year of employment
with the Company, directors receive complimentary cargo carriage (excluding
ground transportation) for personal goods on United Airlines, for up to
2,500 pounds per year, and are reimbursed for the related income tax liability.

        Stock Based Compensation of Non-employee Directors.    Under the UAL
Corporation 2006 Director Equity Incentive Plan, non-employee directors may
receive awards in the form of UAL common stock, restricted stock, stock options,
stock appreciation rights and/or deferred stock units representing the right to
receive UAL stock in the future. In addition, the Plan permits non-employee
directors to elect, for tax purposes, to defer receipt of compensation through
deferred stock units representing the right to receive UAL stock in the future.

        Directors' and Officers' Liability Insurance and Indemnification.    The
Company has a policy which provides liability insurance for directors and
officers of UAL and its subsidiaries. The Company also provides indemnification
for directors as set forth in the Restated Certificate of Incorporation of UAL
Corporation.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

